            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                        SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,            )
                                     )
                     Plaintiff,      )
                                     )
     vs.                             )    No. 19-05025-01-CR-SW-RK
                                     )
LENG LEE,                            )
                                     )
                     Defendant.      )


                     REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY


     The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to Counts One and Two of the Superseding

Indictment filed on June 12, 2019.   After cautioning and examining

the Defendant under oath concerning each of the subjects mentioned

in Rule 11, I determined that the guilty pleas were knowledgeable

and voluntary, and that the offenses charged are supported by a

factual basis for each of the essential elements of the offenses.

I therefore recommend that the pleas of guilty be accepted and

that the Defendant be adjudged guilty and have sentence imposed

accordingly.



Date:   August 26, 2019               /s/ David P. Rush
                                     DAVID P. RUSH
                                     UNITED STATES MAGISTRATE JUDGE
                             NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall
bar   an aggrieved    party  from  attacking  such   Report  and
Recommendation before the assigned United States District Judge.
28 U.S.C. '636(b)(1)(B).
